Woodruff, J.
As the agents or factors of the plaintiff, the defendants are bound to render accounts of goods sold and moneys collected, and the right of the plaintiff to have such an *686account, upon the facts stated in the affidavits on both sides, admits of no controversy; and it is reasonable that the plaintiff should" have the information which such an account would furnish, before he is compelled to frame his complaint.
But there is no necessity that he should be permitted to examine the defendants’ books at large. He can frame his complaint without any such aid.
He presumptively knows what goods the defendants have-received. He has received accounts down to July last. He is not entitled to a discovery for the purpose of exploring the books to see whether perchance he may not discover something in conflict with the accounts rendered.
The defendants must furnish a sworn statement of all sales made and moneys collected since the 1st of July last, or produce and deposit with the clerk of the Court such of his books as will show those sales and receipts.
Costs of motion, $10, to abide the event.